MILLEDGE, Associate Justice.
This appeal-is: from a "judgment based on a jury verdict of $35,000 for damages sustained in an automobile ‘ collision. The credibility of- witnesses and the weight of the evidence- are jury ‘[questions. The evidence is ample to support the verdict. The appellants complain that counsel -were limited to ‘45 minutes each in final' argument to the jury. This is a matter within the •’discretion of the trial judge, and hé did not' abuse his discretion. ' The trial judge is .to be commended for exercising a-firm control of the-trial. <
The only, question presented which merits even a brief discussion concerns insurance. Apparently the' defendants carried no insurance and they tried ^t several points to present this to the. jury beginning' with questions on the voir dire. The ' trial judge consistently refused to permit this. Several of the refused requested charges told the jury that’ the question of insurance was irrelevant and should be disregarded. In other words, the defendants’ counsel recognized that th'e subject of -insurance was irrelevant. ■He wished to set up a straw man and then ■knock, him down, The trial.: judge was right in excluding this irrelevancy from the beginning. The reason the subject is worth mentioning at all is to point .out that this case decides'no'more* than the facts justify — that to exclude as irrelevant the fact of the non-existence of insurance is not error. Whether it is error and, if so, *392under what circumstances, to permit a defendant to show that he is not indemnified by insurance, is not here decided.
Affirmed.
ROBERTS, C. J., and TERRELL and MATHEWS, JJ., concur.